DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Japanese Application JP2018-164779 filed on September 3rd, 2018).

Response to Amendment
	Applicant filed a Preliminary Amendment on March 3rd, 2021.
	Applicant amended portions of the Specification and presented a new Abstract.
	Applicant amended claims 4 and 6.
	The pending claims are 1 – 6.
	Objections made to the Abstract referred to the amended Abstract filed with the Preliminary Amendment.  Objections to the Specification refer to paragraph numbering from the Original Specification filed March 3rd, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3rd, 2021 was filed before the mailing date of the First Action on the Merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide the citation and a copy of and English translation of:
1) “Summary of WHITE PAPER Information and Communication in Japan”, the Japanese Ministry of Internal Affairs and Communications, 2015 [Cited in Specification Paragraph 25].
The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. § 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.
This requirement is an attachment of the enclosed Office action. A complete response to the enclosed Office action must include a complete response to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action, which is 3 months.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both works space area [Figure 1] and operation desk [Figure 2].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “63” [Specification Paragraph 40 line 12].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

the Abstract is only a single sentence instead of a series of brief sentences in narrative format describing the inventive concept.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
a) In Paragraph 23, reference characters “51” and “52” are introduced without introducing Figure 4 at the start of the Paragraph (only Figures 1 – 3 and 5 are referred to).
Appropriate correction is required.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are:
“a left-eye camera and a right-eye camera configured to …” in claim 1.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1 – 6 are objected to because of the following informalities:
Regarding claim 1, in line 2 the phrase “a work” should read as --work-- for clarity.
Regarding claim 1, the claim recites a “working part” which is intended to be different form a “robot body”, but controls only the “body” and not the “working part”, thus the metes and bounds of the claim appear Indefinite as for the need for the “working part” and if such part is to be included in the manipulations of the robot body.


Regarding claims 2 – 6, the dependent claims do not cure the deficiencies of the independent claim this are similarly Objected.

Regarding claim 3, the claimed “size” is used in different contexts, but for the “target area” raises Indefinite issues as it relates to imaging and how.  Further, the term “size” appears to be a term of degree raising further Indefinite issues.
Regarding claim 4, the claimed “angle of view” raises Indefinite issues as to which angle of view is referred to (e.g. horizontal / vertical, property of the lens used) thus makings the metes and bounds possibly Indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the metes and bounds of the claimed “work area” is Indefinite as there is no arrangement of the cameras of location of the cameras recited to guarantee the condition claimed.  
	Regarding claim 6, see claim 1 for similar reasoning regarding the plurality of cameras to be used.
	Regarding claims 2 – 6, the dependent claims do not cure the deficiencies of the independent claim this are similarly Rejected.

	Regarding claim 2, the metes and bounds of “not operated” are indefinite especially in relation to the Indefinite metes and bounds of the claimed “initial setting”.  The “initial setting” not being defined by the claim and merely exemplary in the Specification renders the metes and bound Indefinite, thus description in relation to an initial setting is thus Indefinite.
	Regarding claim 3, the dependent claim does not cure the deficiencies of the claim from which it depends and thus is similarly Rejected.

Claim 3 recites the limitation "the size" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the enlargement and the reduction in size" in lines 10 – 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitations:
“a robot body having a working part configured to …” [Claim 1];
“a robot manipulation device used by an operator to …” [Claim 1];
“a stereoscopic display unit configured to …” [Claim 1];
“an area manipulation device operated by the operator to …” [Claim 1];
“a robot controlling module configured to …” [Claim 1];
“a stereoscopic display controlling module configured to …” [Claim 1]; and 
“an operational control …” [Claim 3]

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	Regarding claims 2 – 6, the dependent claims do not cure the deficiencies of the independent claim this are similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, et al. (US PG PUB 2018/0222056 A1 referred to as “Suzuki” throughout), and further in view of Ramirez, et al. (WO2019/210322 A1 referred to as “Ramirez” throughout in which citations will come from the WIPO Publication in lieu of US Provisional Application 62/663,689).

	Regarding claim 1, Suzuki teaches a robot with an arm to perform various tasks such as parts transfer or assembly line tasks with a stereoscopic imaging arrangement for an operator to view regarding work the robot is performing.  While Suzuki teaches stereo imaging and using stereo camera arrangements which implies parallax considerations, Ramirez teaches processing and displaying images from stereoscopic / stereo cameras for display and a related robot work application.  Ramirez teaches 
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the display for the user / operator of Suzuki’s robotic arrangement with that of Ramirez and further to incorporate similar image processing techniques including initialization and using camera zoom for correction of images for alignment / resolving parallax differences between two images.  The combination teaches
a robot body having a working part configured to perform a work [Suzuki Figure 1 (see at least reference characters 200 (robot with a body), 201 (robot arm), and 202 (robot hand) where the hands and arms are obvious variants of the claimed “working part”), 10, and 13B as well as Paragraphs 2 (various robotic tasks listed), 32 – 34 (robot to grip / hold / manipulate a working piece and relationship with body / hand / arm of robot), 40 (robot performs assembly work), and 110 (other embodiments / arrangements of the robot listed)];
a robot manipulation device used by an operator to manipulate the robot body [Suzuki Figures 1, 10, and 13B (see at least reference characters 500, 600, and 850) as well as Paragraphs 35 – 40 (operator uses a control device to perform gripping tasks / work and other functions)];
a left-eye camera and a right-eye camera configured to capture a left-eye capturing image and a right-eye capturing image of a work area where the working part of the robot body performs the work, respectively [Suzuki Figures 1, 3 (subfigures included), 10, and 13B (see at least reference characters 300, 301, and 302 where the left and right assignments of cameras 301 and 302 is selection from a finite number of possibilities (KSR Rationale (E)) as would be readily recognized by one of ordinary skill in the art) as well as Paragraphs 46 – 50 (cameras attachable to the robot or not attached to the robot, but used to view the robot using stereo cameras with convergence on a common field of view / work area (e.g. the jig / workpiece))];
a stereoscopic display unit configured to display parallax images seen three-dimensionally by the operator with both eyes [Suzuki Figures 1 and 10 (see at least reference character 700) as well as Paragraphs 41 (displaying results from the stereo camera) which is to be modified by incorporating the 
an area manipulation device operated by the operator to specify a stereoscopic vision target area [See Suzuki citations at the end of the limitation (the “in an absolution space” portion of the limitation)] to be seen three-dimensionally through the parallax images displayed on the stereoscopic display unit [See “left-eye camera and a right eye camera …” limitations for image capture by Suzuki and “stereoscopic display unit” limitation for Ramirez citations for 3D / stereoscopic images display with parallax teachings (to modify Suzuki’s display)], in an absolute space in a field of view common between the left-eye camera and the right-eye camera [Suzuki Figures 1, 8 – 9 (subfigures included and coordinate systems used), 10, and 13B (see at least reference characters 500, 505 (interface), 600, and 850) as well as Paragraphs 41 – 43 (manipulation device embodiments), 48 – 50 (common FOVs of cameras using in the work space), 62 – 68 (matching points / entering a vision target area (a location to image) with 3D user input given in the target area between coordinate systems used (base, sensor, robot, marker))];
a robot controlling module configured to control operation of the robot body according to the manipulation of the robot manipulation device [Suzuki Figures 1 (see at least reference characters 500, 505 (user interface to control robot), 600, and 850), 5 – 7 (methods of using the robot / manipulations to perform), 10, and 13 (subfigures included) as well as Paragraphs 2 (work tasks to perform), 32, 38 – 43 (user input to control the robot and manipulate the arm and hand), 54 – 57 (teaching the robot to perform a task controlling the arm / hand components of the robot body), and 93 – 97 (alternative embodiment to manipulate the robot based on operator input)]; and
a stereoscopic display controlling module configured to extract images corresponding to the stereoscopic vision target area specified by the operation of the area manipulation device [Suzuki Figures 1 (see at least reference characters 500, 505 (user interface to control robot), 600, 700, and 850), 5 – 6 (methods of control), 4 and 9 (subfigures included – imaging a target area / marker locations set by a user) as well as Paragraphs 38 – 43 (display controlled by user), 62 – 68 (user input to control points for from the left-eye capturing image and the right-eye capturing image captured by the left-eye camera and the right-eye camera, respectively [See the “left-eye camera and a right-eye camera” limitation for citations from Suzuki], and display the extracted images on the stereoscopic display unit as the parallax images [See Suzuki citations in the first portion of this limitation which is to be modified by incorporating the display techniques / displays of Ramirez Figures 5, 6, and 14 (see at least reference characters 512, 514, and 516) and 43 (cameras exhibit parallax) as well as Paragraphs 99 – 101 (suite of displays is a stereoscopic display including interleave display), 107 (ocular / parallax consideration), 191 (overlaying left and right images), 193 – 200 (various display methods including parallax considerations), and 296 – 300 (display for stereo images with parallax / convergence issues addressed and using stereo images for 3D display with both eyes)].
	The motivation to combine Ramirez with Suzuki is to combine features in related but similar field of an operator controlling a robot with a display while capturing stereoscopic / 3D images [Ramirez Figures 5 – 7 as well as Paragraphs 11 – 13] in order to improve alignment and parallax in stereoscopic images captured by a robot [Ramirez Paragraphs 196 – 197, 523, and 541 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
	This is the motivation to combine Suzuki and Ramirez which will be used throughout the Rejection

	Regarding claim 2, Suzuki teaches a robot with an arm to perform various tasks such as parts transfer or assembly line tasks with a stereoscopic imaging arrangement for an operator to view regarding work the robot is performing.  While Suzuki teaches stereo imaging and using stereo camera arrangements which implies parallax considerations, Ramirez teaches processing and displaying images from stereoscopic / stereo cameras for display and a related robot work application.  Ramirez teaches many similar features to that of Suzuki in camera and controller arrangement for a robot to do work (in this case surgery / medical applications which has similar problems / issues to those of Suzuki and assembly line robots).
wherein, when the area manipulation device is not operated [Suzuki Figures 5 – 6 as well as Paragraphs 45 (start position before operation/ training), 68 – 70 (teaching / starting to teach / train the robot), 98 (default / initial position of the robot arm before teaching operation rendering the limitation obvious to one of ordinary skill in the art), and 108 where alternatively Ramirez Figures 42 and 48 (see at least reference character 4202) as well as Paragraphs 452 (rest routines for the robot / imager), 459 – 461 (alignment performed / powering on the arm as an obvious variants of “not operated”), 470 – 472 (operations performed while not operating / initialization), 526], the stereoscopic display controlling module extracts images of the stereoscopic vision target area [Suzuki Figures 1 (see at least reference characters 500, 505 (user interface to control robot), 600, 700, and 850), 5 – 6 (methods of control), 4 and 9 (subfigures included – imaging a target area / marker locations set by a user) as well as Paragraphs 38 – 43 (display controlled by user), 62 – 68 (user input to control points for robot to image / perform work on including display controls), and 92 – 97] in the absolute space corresponding to a position of the working part of the robot body [Suzuki Figures 1, 8 – 9 (subfigures included and coordinate systems used), 10, and 13B (see at least reference characters 500, 505 (interface), 600, and 850) as well as Paragraphs 41 – 43 (manipulation device embodiments), 48 – 50 (common FOVs of cameras using in the work space), 62 – 68 (matching points / entering a vision target area (a location to image) with 3D user input given in the target area between coordinate systems used (base, sensor, robot, marker))], from the left-eye capturing image and the right-eye capturing image captured by the left-eye camera and the right-eye camera, respectively [See claim 1 “a left-eye camera and a right-eye camera” limitation for citations], and displays the extracted images on the stereoscopic display unit as the parallax images of an initial setting [Suzuki Figures 1, 5 – 6 as well as Paragraphs 41 – 45 (control of imaging / display and giving a start position before operation / training), 68 – 70 (teaching / starting to teach / train the robot), 98 (default / initial position of the robot arm before teaching operation rendering the limitation obvious to one of ordinary skill in the art), and 108 where alternatively Ramirez 
	Please see claim 1 for the motivation to combine Suzuki and Ramirez.

	Regarding claim 3, Suzuki teaches a robot with an arm to perform various tasks such as parts transfer or assembly line tasks with a stereoscopic imaging arrangement for an operator to view regarding work the robot is performing.  While Suzuki teaches stereo imaging and using stereo camera arrangements which implies parallax considerations, Ramirez teaches processing and displaying images from stereoscopic / stereo cameras for display and a related robot work application.  Ramirez teaches many similar features to that of Suzuki in camera and controller arrangement for a robot to do work (in this case surgery / medical applications which has similar problems / issues to those of Suzuki and assembly line robots).
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the display for the user / operator of Suzuki’s robotic arrangement with that of Ramirez and further to incorporate similar image processing techniques including initialization and using camera zoom for correction of images for alignment / resolving parallax differences between two images.  The combination teaches
wherein the area manipulation device [See claim 1 for citations] is operated to adjust at least one of the size of the stereoscopic vision target area [Suzuki Figures 4 – 6 and 11 – 12 (see selection of points defining a size of a region being images) as well as Paragraphs 59 – 61, 62 – 68 (setting coordinators to align / region to image) and 94 – 100 (moving the robot within an area defined by the a position of the stereoscopic vision target area [Suzuki Figures 4 – 6 and 11 – 12 (see selection of points defining a size of a region being images) as well as Paragraphs 59 – 61, 62 – 68 (setting coordinators to align / region to image) and 94 – 100 (moving the robot within an area defined by the operator) or alternatively Ramirez Figure 7 (see at least reference characters 700 and 706) as well as Paragraphs 130 – 132 (viewing area / establishing target areas to image for the robot to operate), 338 – 342 (setting areas for likely motion / establishing constraints on size / area), 451 (target area – setting position of / magnifying to modify position of) and 506 – 508 (boundary / size determinations of area for the robot to operate in)], a parallax of the parallax images [Ramirez Paragraphs 171 – 172 and 182 (adjusting parallax between cameras / images captured for acceptable parallax), 296 – 300 (parallax adjustment of cameras / images captured for acceptable parallax to the operator / viewer), 471 (specific directions of parallax adjusting / alignment of cameras to modify)], and an enlargement and a reduction in size of the parallax images [Ramirez Figures 14 – 15 and 41 – 42 as well as Paragraphs423 – 428 (input device to change zoom / magnification / size of image), 452 (setting zoom / magnification), 458 – 463 (setting zoom / enlargement / reduction of the images / cameras capturing images), 469 – 473 (magnification of cameras to capture parallax images)], and
wherein, according to the operation of the area manipulation device [See claim 1 for citations], the stereoscopic display controlling module executes image processing of the left-eye capturing image and the right-eye capturing image [See claim 1 for citations of the “stereoscopic display controlling module” to be combined / modified by the functions recited in the limitations that follow], or an operational control [Suzuki Figure 1 (see at least reference characters 500, 505, 600, 700, and 800) as well as Paragraphs 32 – 26 (user input / ways to input changes to the cameras / images captured) in combination with additional interfaces / input devices taught by Ramirez in at least Figures 6 – 7, 14 – 15, 41 – 42 (see at least reference characters 1410, 1406, and 516) as well as Paragraphs 420 – 426 (e.g. use of a foot switch / pedal to control imaging such as position or zoom / size of images or target area to image)] of the left-eye camera and the right-eye camera [See claim 1 for citations of the left and right eye cameras claimed], and displays, on the stereoscopic display unit, the parallax images [See claim 1 for citations of the “stereoscopic display unit”] in which at least one of the size of the stereoscopic vision target area [Suzuki Figures 4 – 6 and 11 – 12 (see selection of points defining a size of a region being images) as well as Paragraphs 59 – 61, 62 – 68 (setting coordinators to align / region to image) and 94 – 100 (moving the robot within an area defined by the operator) or alternatively Ramirez Figure 7 (see at least reference characters 700 and 706) as well as Paragraphs 130 – 132 (viewing area / establishing target areas to image for the robot to operate), 338 – 342 (setting areas for likely motion / establishing constraints on size / area), 451 (target area) and 506 – 508 (boundary / size determinations of area for the robot to operate in)], the position of the stereoscopic vision target area [Suzuki Figures 4 – 6 and 11 – 12 (see selection of points defining a size of a region being images) as well as Paragraphs 59 – 61, 62 – 68 (setting coordinators to align / region to image) and 94 – 100 (moving the robot within an area defined by the operator) or alternatively Ramirez Figure 7 (see at least reference characters 700 and 706) as well as Paragraphs 130 – 132 (viewing area / establishing target areas to image for the robot to operate), 338 – 342 (setting areas for likely motion / establishing constraints on size / area), 451 (target area – setting position of / magnifying to modify position of) and 506 – 508 (boundary / size determinations of area for the robot to operate in)], the parallax of the parallax images [Ramirez Paragraphs 171 – 172 and 182 (adjusting parallax between cameras / images captured for acceptable parallax), 296 – 300 (parallax adjustment of cameras / images captured for acceptable parallax to the operator / viewer), 471 (specific directions of parallax adjusting / alignment of cameras to modify)], and the enlargement and the reduction in size of the parallax images is adjusted [Ramirez Figures 14 – 15 and 41 – 42 as well as Paragraphs423 – 428 (input device to change zoom / magnification / size of image), 452 (setting zoom / magnification), 458 – 463 (setting zoom / enlargement / reduction of the images / cameras capturing images), 469 – 473 (magnification of cameras to capture parallax images)].
	Please see claim 1 for the motivation to combine Suzuki and Ramirez.

s 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Ramirez as applied to claim 1 above, and further in view of Fujimaki, et al (US PG PUB 2019/0187477 A1 referred to as “Fujimaki” throughout).
	Regarding claim 4, Suzuki teaches a robot with an arm to perform various tasks such as parts transfer or assembly line tasks with a stereoscopic imaging arrangement for an operator to view regarding work the robot is performing.  While Suzuki teaches stereo imaging and using stereo camera arrangements which implies parallax considerations, Ramirez teaches processing and displaying images from stereoscopic / stereo cameras for display and a related robot work application.  Ramirez teaches many similar features to that of Suzuki in camera and controller arrangement for a robot to do work (in this case surgery / medical applications which has similar problems / issues to those of Suzuki and assembly line robots).  Fujimaki teaches modifications and suggests lens designs to modify the lenses used by Ramirez and Suzuki with FOV considerations.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the display for the user / operator of Suzuki’s robotic arrangement with that of Ramirez and further to incorporate similar image processing techniques including initialization and using camera zoom for correction of images for alignment / resolving parallax differences between two images.  The combination teaches
wherein an angle of view of each of the left-eye camera and the right-eye camera is 150° or above and 360° or below [Ramirez Figures 5 – 7 (see at least reference characters 714, 716, 724, 730, 736 and 738 (camera lenses of the stereo camera pair) and 17 (reference characters 1714, 171) as well as Paragraphs 132 (suggestions on design of the lenses with FOV considerations – to combine with Fujimaki)152 – 154 (lenses for cameras), 303 – 305 (lenses); Fujimaki Figures 1 ,2 ,4 (see at least reference character 61) as well as Paragraphs 65 – 66 (suggested viewing angles in which 200 degrees is suggested as a lens FOV which renders obvious the claimed range suggesting the cameras of Suzuki and Ramirez mimic human FOVs)].
	Please see claim 1 for the motivation to combine Suzuki and Ramirez.
	The motivation to combine Fujimaki with Ramirez and Suzuki is to combine features in the same / related field of invention of display and imaging technologies for assembly line robots [Fujimaki 
	This is the motivation to combine Suzuki, Ramirez, and Fujimaki which will be used throughout the Rejection.

	Regarding claim 5, Suzuki teaches a robot with an arm to perform various tasks such as parts transfer or assembly line tasks with a stereoscopic imaging arrangement for an operator to view regarding work the robot is performing.  While Suzuki teaches stereo imaging and using stereo camera arrangements which implies parallax considerations, Ramirez teaches processing and displaying images from stereoscopic / stereo cameras for display and a related robot work application.  Ramirez teaches many similar features to that of Suzuki in camera and controller arrangement for a robot to do work (in this case surgery / medical applications which has similar problems / issues to those of Suzuki and assembly line robots).  Fujimaki teaches modifications and suggests lens designs to modify the lenses used by Ramirez and Suzuki with FOV considerations.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the display for the user / operator of Suzuki’s robotic arrangement with that of Ramirez and further to incorporate similar image processing techniques including initialization and using camera zoom for correction of images for alignment / resolving parallax differences between two images.  The combination teaches 
wherein the stereoscopic display controlling module [See claim 1 for citations] corrects the images extracted from the left-eye capturing image and the right-eye capturing image so as to remove image distortion [Ramirez Figures 7 – 8 as well as Paragraphs 121, 157, 296 (distortion model for the lens is known and corrections to the arrangements are made include adjustments / calibration of the assembly)] caused by wide-angle lenses [Fujimaki Paragraphs 41 (adjustments / corrections of lenses), 65 – 66 (suggests / renders obvious the choice to use wide angle lenses) and 92 to combine with at least Ramirez (see claim 4)], and displays the corrected images [See Ramirez citations for distortion correction on the stereoscopic display unit as the parallax images [See claim 1 for citations regarding the “stereoscopic display unit”].
	Please see claim 4 for the motivation to combine Suzuki, Ramirez, and Fujimaki.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Ramirez as applied to claim 1 above, and further in view of Charles (US PG PUB 2014/0005484 A1 referred to as “Charles” throughout).
	Regarding claim 6, Suzuki teaches a robot with an arm to perform various tasks such as parts transfer or assembly line tasks with a stereoscopic imaging arrangement for an operator to view regarding work the robot is performing.  While Suzuki teaches stereo imaging and using stereo camera arrangements which implies parallax considerations, Ramirez teaches processing and displaying images from stereoscopic / stereo cameras for display and a related robot work application.  Ramirez teaches many similar features to that of Suzuki in camera and controller arrangement for a robot to do work (in this case surgery / medical applications which has similar problems / issues to those of Suzuki and assembly line robots).  Charles renders obvious duplication of stereo camera assemblies in work environments to images the target areas / areas robots / robotic arm / manipulators may be working.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the display for the user / operator of Suzuki’s robotic arrangement with that of Ramirez and further to incorporate similar image processing techniques including initialization and using camera zoom for correction of images for alignment / resolving parallax differences between two images and to duplicate arrangements of cameras / use of robots as suggested by Charles.  The combination teaches wherein a plurality of pairs of the left-eye camera and the right-eye camera are disposed surrounding the work area where the working part of the robot body performs the work [Charles Figure 2A (see at least reference characters 105 and 107) as well as Paragraphs 186 – 187 (obvious to duplicate / have multiple stereo cameras for imaging and display) and 201 – 205 (multiple stereo cameras in a robotic arm for imaging of the work area – renders obvious to duplicate camera arrangements in Ramirez and Suzuki)], and the stereoscopic display controlling module displays, on the stereoscopic display unit [See claim 1 for citations to be additionally modified by Charles], the parallax images corresponding to a selected pair of the left-eye camera and the right-eye camera [Charles Figures 1 , 17, and 20 (see multiple images from various cameras on the same display for user selection / input) as well as Paragraphs 330 – 335 (user selection of camera video feeds to view including stereo / 3D images), 402 and 600 (user selection and zoom / enlargement available)].
	Please see claim 1 for the motivation to combine Suzuki and Ramirez.
	The motivation to combine Charles with Ramirez and Suzuki is to combine features in the same / related field of invention of robotic control to perform work / surgery with stereo cameras and display [Charles Paragraphs 3 – 6] in order to improve user / operator visualization during critical operation of the robot [Charles Paragraph 6 where the Examiner observes at least KSR Rationale (F) is also applicable].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pack, et al. (US PG PUB 2012/0095619 A1 referred to as “Pack” throughout) in Figure 16 teaches state machines / processing similar to pending claims 2 and 3.  
	References that do not overcome the Applicant’s Priority Date include: Yamamoto (US PG PUB 2020/0084423 A1 referred to as “Yamamoto” throughout) in which claim 9 is similar to pending claim 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487